UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK

 

Danielle Joyce, —

Plaintiff,
19-cv-6244 (AJN)

—V—
ORDER

Remark Holdings, Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
Before the Court is Plaintiff's motion for leave to file an Amended Complaint in this

matter. Dkt. No. 26. For the following reasons, the motion is GRANTED.

On November 1, 2019, the Court ordered a Civil Case Management Plan, under which
the deadline for parties to file motions to amend pleadings is 30 days from the date of the order.
Dkt. No. 23. On November 29, 2019, Plaintiff filed a motion for leave to amend her complaint
to join a new defendant, Bikini.com LLC. Dkt. No. 26. Defendants have not filed any
opposition to this request.

Motions to amend should be “freely” granted “when justice so requires,” Fed. R. Civ. P.
15(a)(2), unless the motion was unduly delayed, the movant acted with bad faith, the non-movant
would face “undue prejudice” as a result of the amendment, or the proposed amendment would
be futile. See AEP Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 725-26
(2d Cir. 2010); State Teachers Ret. Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981).

The motion in question does not implicate these concerns. This case is still in the early
stages of discovery and the proposed amendment does not add substantially new ground. Indeed,

both Bikini.com, LLC’s president and parent company are already defendants in this action.

 
Accordingly, the Court hereby GRANTS Plaintiffs leave to file its proposed Amended

Complaint. Plaintiff shall file their amended complaint within seven days of this Order.

. ut

“ALISON J. NATHAN
United States District Judge

SO ORDERED.

Dated: December de. 2019
New York, New York

 

 
